Citation Nr: 0729313	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Lawrence Keitt, Attorney ay 
Law



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1971 to April 
1974, had subsequent service in the Naval Reserves, and had 
active service from September 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for hypertension.  
By that same decision, the RO denied service connection for 
renal failure, claimed as due to hypertension.  Then, in an 
October 2006 statement of the case (SOC), the RO determined 
that no substantive appeal had been filed and continued the 
denial of the veteran's hypertension claim.

In April 2005, to support his claim, the veteran testified at 
a hearing at the RO before a Veterans Law Judge of the Board 
in Washington, D.C. (Video hearing).

When the case was previously before the Board in May 2006, 
the Board found the veteran's appeal in this matter to be 
timely and then remanded the issue of service connection for 
hypertension for additional development.  Specifically, the 
Board sought to obtain a Veterans Health Administration (VHA) 
medical opinion, which opinion was received in June 2007.  
Then, later in June 2007, the Board provided the veteran and 
his representative with an opportunity to submit additional 
evidence and/or argument within 60 days of the date of the 
letter.  The veteran has not submitted additional evidence.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility, his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for a fair disposition of his 
claims has been obtained.

2.  Hypertension was shown prior to service and at the time 
of enlistment.

3.  The competent medical evidence of record indicates the 
veteran's hypertension was aggravated during the veteran's 
active military service.


CONCLUSIONS OF LAW

1.  Hypertension was shown at enlistment and the presumption 
of soundness does not apply.  38 U.S.C.A. § 1111 (West 2002)

2.  Hypertension was aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to the veteran's 
claim, the Board finds that it is unnecessary to address 
whether the duties to notify and assist have been met in view 
of the disposition reached herein.

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

I.  Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2007).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

The veteran was diagnosed with hypertension in March 1988, 
between his two periods of active duty service.  This is 
shown by a Naval Reserve reenlistment examination that month.  
The veteran contends, essentially, that his hypertension was 
aggravated during the period of service from September 1990 
to June 1991.  In that regard, he essentially concedes that 
his condition pre-existed service.  Therefore, the 
presumption of soundness does not apply to the veteran's 
hypertension.  Bagby, supra.

II.  Presumption of Aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
peacetime service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Hypertension was not noted in his June 1991 separation 
examination, but service medial records show that the veteran 
was treated for hypertension and renal insufficiency from 
January to April 1991.  Post service medical records show the 
veteran underwent treatment for severe hypertension and renal 
disease.  In 2005, the veteran underwent a renal transplant.

In the June 2007 VHA opinion, the examiner stated the 
following, in part:

It is my opinion based on the available 
medical records that the [veteran] 
suffered from secondary hypertension due 
to renovascular disease.

Was hypertension clearly and 
unmistakably aggravated beyond the 
natural progress of the disease process 
during service or within one year of 
military service? Yes with qualifiers.

This opinion was based on medical findings that: (1) the 
veteran had proteinuria, a marker for kidney disease at the 
time of separation from his earlier period of service in 
March 1974, (2) the interval period between his time on 
active duty was remarkable for diagnosis of hypertension or 
at the very least pre-hypertension (staged before 
hypertension), (3) significant hypertension was present at 
the time of the veteran's re-enlistment examination in 1988, 
with a blood pressure reading of 150/ 116, (4) the veteran 
was hypertensive while on active duty as a medical encounter 
in November 1990 noted a blood pressure of 158/ 98 with no 
medication, (5) since the reason for the lack of treatment in 
November 1990 was unclear, the failure to have treated the 
veteran may have aggravated his renal disease, thereby 
aggravating his renal hypertension, (6) the veteran was on 
treatment for hypertension in 1991 at the time of separation, 
with a normal blood pressure, (7) the veteran was found to be 
anemic, with chronic kidney disease as a possible 
explanation, and (8) the veteran was diagnosed with horseshoe 
kidney and renovascular hypertension perhaps related to renal 
artery stenosis diagnosed in 1994.

Based on this, the examiner summarized that the veteran had 
horseshoe kidney and hypertension prior to enlistment in 
military service, and that suboptimal control of this 
condition during his second period of active duty service 
leads to aggravation of renal disease and hypertension.  The 
examiner also noted that the veteran's failure to control his 
disease after service lead to a worsening of this condition 
in the year following service.  Furthermore, continued poor 
blood pressure control over the following time period 
resulted in the 2005 renal transplant.

In essence, the examiner's opinion clearly indicates that the 
veteran's condition was present prior to his second period of 
active duty service from September 1990 to June 1991, but 
that his hypertensive disorder was also aggravated beyond its 
natural progression during this period of service.

Based upon the above findings, the Board finds that the 
preponderance of the evidence establishes that the 
presumption of aggravation of a preexisting condition has not 
been rebutted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Board observes that there are divergent opinions of 
record regarding the etiology of the veteran's claimed 
condition.  November 2006 VA examiner's opinion says that the 
veteran's hypertension is less likely than not due to 
military service, while the June 2007 VHA opinion says that 
the veteran's hypertension did worsen during the veteran's 
active military service.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is a legitimate basis for accepting the opinion 
of the June 2007 VHA examiner over that of the November 2006 
VA examiner.  The June 2007 VHA examiner is a physician who, 
on the basis of a review of the veteran's claims file, 
determined that the veteran's hypertension worsened during 
service.  This physician's comprehensive review of the claims 
file, including, notably, the November 2006 VA examiner's 
opinion itself, is of greatest contribution to the probative 
value of this opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (discussing access of examining physician 
to the veteran's claims file as key factor in evaluating the 
probative value of a medical opinion).  The VHA examiner's 
opinion is highly probative in addressing the exact issue 
before the Board -- opining that the veteran's hypertension 
did worsen beyond its natural progression.  This opinion was 
based on a thorough review and discussion of the veteran's 
pertinent medical history.  Because this opinion is the only 
probative opinion of record that squarely addresses the issue 
of aggravation, the Board finds it persuasive. 

The competent evidence of record has not rebutted the 
presumption of aggravation of hypertension.  For these 
reasons, the Board has determined that service connection has 
been established for aggravation of preexisting hypertension 
during service.


ORDER

Service connection for hypertension is granted.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


